                     Case 3:17-cr-00044-MPS Document 50 Filed 06/18/19 Page 1 of 4
                                       UNITED STATES DISTRICT COURT
                                             District of Connecticut

UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE

            vs.                                              CASE NO. 3:17CR44 (MPS)
                                                             USM NO: 16946-014

     CHRISTIAN ECHEVARRIA
                                                             S. DAVE VATTI
                                                             Assistant United States Attorney

                                                             VITO A. CASTIGNOLI
                                                             Defendant=s Attorney


  THE DEFENDANT: plead guilty to count 1 of the Information.

   Accordingly, the defendant is adjudicated guilty of the following offense:

    Title & Section                  Nature of Offense                 Offense Concluded        Count
21 U.S.C. §§ 841(a)(1),         Conspiracy to Possess with                August 2016             1
 841(b)(1)(A) and 846            Intent to Distribute Actual
                                     Methamphetamine


  The sentence was the product of a downward departure to reflect Mr. Echevarria's extraordinary pretrial
  adjustment. The sentence nonetheless included a substantial incarceration component to reflect the
  seriousness of the offense and promote respect for the law in light of the quantity of drugs involved and the fact
  that the defendant committed this offense while on supervised release.

  IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
  total of 48 months, concurrently with sentence on 3:06cr269.

  SUPERVISED RELEASE
  Upon release from imprisonment, the defendant shall be on supervised release for a total term of 4 years. The
  Mandatory and Standard Conditions of Supervised Release as attached, are imposed. In addition, the
  following Special Conditions are imposed:

              1. You must submit your person, residence, office, or vehicle to a search, conducted by a
                 U.S. Probation Officer at a reasonable time and in a reasonable manner, based upon
                 suspicion of contraband or evidence of a violation of a condition of release; failure to
                 submit to a search may be grounds for revocation; you must warn any other residents
                 that the premises may be subject to searches pursuant to this condition.

              2. You must participate in a program recommended by the U. S. Probation Office and
                 approved by the Court for inpatient or outpatient substance abuse treatment and
                 testing. You must follow the rules and regulations of that program. The Probation
                 Officer will supervise your participation in the program. You must pay all or a portion
                 of costs associated with treatment based on your ability to pay as recommended by the
                 Probation Officer and approved by the Court.

              3. If not employed full-time, you must participate in an educational and/or vocational
                 training program at least 20 hours per week.

                                                                                                                   1
                   Case 3:17-cr-00044-MPS Document 50 Filed 06/18/19 Page 2 of 4

           4. You must perform 50 hours of community service at a rate of at least 8 hours per month,
              at a site to be approved by and hours verified by the U. S. Probation Office.



CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments as follows:

  Special Assessment:           $100.00

It is further ordered that the defendant will notify the United States Attorney for this district within 30 days of any
change of name, residence or mailing address until all costs and special assessments imposed by this
judgment, are paid.


The defendant shall self- surrender directly to the facility designated by the Federal Bureau of Prisons no later
than 12:00pm on August 14, 2019 under his/her own power and at his/her own expense. In the event the
defendant does not receive designation by the Bureau of Prisons prior to the surrender date, the defendant
must self-surrender to the U. S. Marshals Service by noon on August 14, 2019.


JUDICIAL RECOMMENDATION TO THE BUREAU OF PRISONS
That the defendant serve his term of incarceration at FCI Danbury Camp.
That the defendant participate in the 500 our drug rehabilitation treatment program.




                                               June 14, 2019
                                               Date of Imposition of Sentence



                                               /s/ MICHAEL P. SHEA__
                                               Michael P. Shea
                                               United States District Judge
                                               Date: 6/18/2019




                                                                                                                      2
                          Case 3:17-cr-00044-MPS Document 50 Filed 06/18/19 Page 3 of 4
                                                 CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated () Mandatory Conditions are imposed:

                                                                MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from imprisonment and
        at least two periodic drug tests thereafter, as determined by the court.
         ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance abuse. (check if
         applicable)

(4)  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(5) ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed by the
       probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work, are a student, or were convicted
       of a qualifying offense. (check if applicable)
(6) ☐ You must participate in an approved program for domestic violence. (check if applicable)


                                                                 STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to keep informed,
report to the court about, and bring about improvements in your conduct and condition.


(1)    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release from
       imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
(2)    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when you must
       report to the probation officer, and you must report to the probation officer as instructed.
(3)    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court or the
       probation officer.
(4)    You must answer truthfully the questions asked by your probation officer.
(5)    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living arrangements (such
       as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is
       not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
       change.
(6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take any items
       prohibited by the conditions of your supervision that he or she observes in plain view.
(7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing so. If you
       do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from doing so. If you plan to
       change where you work or anything about your work (such as your position or your job responsibilities), you must notify the probation officer at
       least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,
       you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
(8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of a felony,
       you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
(9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was designed,
       or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
(11)   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first getting the
       permission of the court.
(12)   You must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                                                             3
                      Case 3:17-cr-00044-MPS Document 50 Filed 06/18/19 Page 4 of 4



Upon a finding of a violation of supervised release, I understand that the court may (1) revoke supervision and impose a term of
imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

       (Signed)
                  Defendant                                                                      Date



                  U.S. Probation Officer/Designated Witness                                      Date




CERTIFIED AS A TRUE COPY ON THIS DATE: ______________________

By: ___________________________
     Deputy Clerk




RETURN

I have executed this judgment as follows:

Defendant delivered on _______________ to ______________________________ a __________________________, with a certified
copy of this judgment.




                                                                                                       Brian Taylor
                                                                                               Acting United States Marshal

                                                                              By
                                                                                                        Deputy Marshal




                                                                                                                                   4
